Citation Nr: 0600580	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-14 628	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to an increased initial rating in excess of 
10 percent for status post left inguinal herniorrhaphy.  

4.  Entitlement to an initial rating in excess of 10 percent 
for second degree burns of left axilla, left forearm, right 
flank, right lateral thigh, and right cheek.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq. - 
Private Attorney

WITNESS AT HEARING ON APPEAL

Veteran/Appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

A May 2001 Board decision denied the veteran's claims for 
service connection for a lower back disability and for an 
increased rating for second degree burns of the left arm, 
left axilla, and right lumbar region, and remanded among 
other issues, a claim for service connection for PTSD, and a 
claim for a rating in excess of 10 percent for an inguinal 
hernia.  The veteran appealed the denials to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2003 order, the Court vacated and remanded the 
Board's decision.  The Board then remanded the claims in May 
2004.

In a letter dated in May 2005, the veteran withdrew from 
consideration his claims of entitlement to service connection 
for hypertension; entitlement to service connection for 
hypothyroidism; and entitlement to an increased initial 
(compensable) rating for hemorrhoids.



FINDINGS OF FACT

1.  The veteran is currently diagnosed with PTSD which has 
been related by medical professionals to a traumatic 
experience in service.  

2.  The preponderance of evidence fails to link the veteran's 
lower back disability with his time in service.
 
3.  The evidence shows that the veteran's inguinal hernia is 
postoperative, recurrent, and not reducible.  
  
4.  The evidence fails to show that the veteran has residuals 
of third degree burns.  

5.  The preponderance of evidence shows that the veteran has 
slight scars on his left axilla, left forearm, right flank, 
right lateral thigh, and right cheek as a result of being 
burned in service, which cover a surface area less than 144 
square inches.

6.  The burn scar on the veteran's cheek is 1.75 inches long 
and 1 inch wide, but is not painful to palpation, the skin is 
normal and the scar is superficial, stable, and not deep.

7.  The evidence shows that less than 20 percent of the 
veteran's total exposed skin, and less than 20 percent of his 
total skin, is affected by dermatitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for service connection for a lower back 
disability are not met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  The criteria for a rating of 30 percent for a left 
inguinal hernia have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2 4.7, 4.114, DC 7338 (2005).

4.  The criteria for a rating in excess of 10 percent for 
residuals of second degree burns have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2 4.7, 4.118, DC 7806 
(2005); 38 C.F.R. § 4.118, DC 7800, 7801, 7802 (1998).

5.  The criteria for a separate 10 percent rating for a 
facial burn scar have been met, effective August 20, 2002.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2 4.7, 4.118, DC 7800 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran asserted (such as at his hearing) that he has 
nightmares and flashbacks stemming from an in-service 
accident in which he was burned at a barbecue.  Medical 
treatment records from the time of the accident indicate that 
the veteran incurred first and second degree burns on 25 
percent of his body.  The veteran stated that whenever he 
sees people grilling it causes him to "freak out."  

Several doctors have diagnosed the veteran with PTSD and 
linked it to the veteran's inservice accident.  In July 1999, 
Dr. Munoz recounted the veteran's traumatic experience from 
the burns during service, including his belief that he was 
going to die; and, the doctor diagnosed the veteran with PTSD 
and major depressive disorder (severe), indicating that the 
veteran needs a lot of psychotherapy to try to diminish the 
recurrence of exacerbations of the anxiety caused by his life 
threatening traumatic experience.

A second psychologist, Dr. Gerdeman, hired to evaluate the 
veteran's psychiatric situation, confirmed Dr. Munoz's 
diagnosis of PTSD.  Dr. Gerdeman, who was the director of a 
PTSD rehabilitation center for 10 years, indicated that in 
his clinical judgment all of the criteria for the diagnosis 
of PTSD, chronic with delayed onset, are met in the veteran's 
case:  the veteran was confronted with a traumatic event 
(namely clothing catching fire), he has reexperiencing 
symptoms, such as flashbacks about the fire; he has avoidance 
and numbing symptoms, such as becoming estranged from his 
family and not wanting to leave the house; he has increased 
arousal, manifested by angry outbursts and difficulty 
sleeping; he has experienced PTSD symptoms for many years 
prior to seeking treatment; and he has shown gradual 
deterioration in his social and occupational functioning for 
a number of years.  Accordingly, Dr. Gerdeman concluded that 
the veteran had PTSD as a result of the traumatic experience 
of catching on fire during service.

While there is medical consensus as to the fact that the 
veteran has a psychiatric disability, the medical opinions of 
record differ with regard to whether the veteran has PTSD, 
and whether his psychiatric disability is related to an event 
in service.  

Several VA examiners felt that the veteran did not have PTSD 
as there was no evidence of a traumatic event in service.  At 
a May 2000 VA examination, the veteran was assessed with a 
depressive disorder, but the examiner opined that the veteran 
did not meet the diagnostic criteria for PTSD, although the 
examiner acknowledged that the veteran had been diagnosed 
with PTSD by Dr. Velazquez in July 1999.  At a second VA 
examination in November 2002, the veteran was diagnosed with 
a depressive disorder, and the examiner noted that no extreme 
definite traumatic stressor was identified.  The psychiatrist 
noted that the veteran first sought psychiatric treatment in 
1999, and opined that his mental condition does not meet the 
DSM-IV criteria for PTSD, as no stressor could be identified.  
The psychiatrist indicated that the veteran had not been in 
combat and that he could not describe in detail a severe and 
horribly traumatic event in service.

Regardless of the conflicting medical opinions, the veteran 
has submitted opinions from two medical professionals 
indicating that he currently has PTSD and relating it to his 
experience during service.  Additionally, Dr. Gerdeman's 
opinion directly refuted the VA examiners' conclusions that 
the veteran was not involved in a traumatic event, 
indicating that according to the DSM IV criteria, any event 
which is perceived as life threatening, whether from natural 
causes, such as an earthquake, or man made causes such as 
war, can be considered a traumatic event, so long as it is 
accompanied by intense fear, horror, or helplessness.  As 
such, the Board finds that the evidence presented by the 
veteran is at least in equipoise with the conflicting 
evidence, and, as such, the benefit of the doubt rule 
mandates that we decide in his favor.  Accordingly, the 
Board finds that the record is sufficient to establish 
service connection for PTSD.  

Lower Back Disability

The veteran has been diagnosed with several lower back 
disabilities, which he attributes to several in-service 
falls.

In his letter in support of the veteran's claim, the 
veteran's representative described the incidents it is 
contended resulted in current disability.  These included a 
June 1981 record in which the veteran presented for treatment 
of low-back pain after falling in a foxhole.  In October 
1981, the veteran fell off his bicycle, but did not 
apparently seek treatment for his back.  In March 1982, the 
veteran again sought treatment for his back.  It was noted 
that the veteran had fallen in a foxhole, and the veteran was 
accordingly diagnosed with a back strain.  He was prescribed 
pain medication and instructed not to participate in lifting 
or physical training for seventy-two hours.  On the veteran's 
separation physical he reported that he was taking Demerol 
and that at the time he suffered from recurrent back pain.  
The Board notes that many of the veteran's service medical 
records are no longer associated with the claims file, and 
therefore, the Board will accept the descriptions of these 
records as true.

The first post-service treatment record of the veteran's back 
was an MRI conducted in December 1998, more than 15 years 
after service, which revealed degenerative disc disease.  
Thus, the veteran obviously has a current lower back 
disability, but the medical opinions differ as to the 
etiology of the veteran's back disability.

At a medical evaluation of the veteran's back in August 1999, 
the evaluator noted both the current disability, as well the 
veteran's fall into a foxhole in 1982, with no studies 
conducted after the initial treatment.  The doctor concluded 
that the veteran "shows symptoms related while active in 
service in the US ARMY."

In May 2000, the veteran underwent a VA examination.  The 
examiner carefully reviewed the veteran's claims folder, 
noting the various in service complaints of back pain.  
Nevertheless, he indicated that the veteran's back condition 
was acute and transitory and resolved with treatment.  Given 
that the veteran did not seek treatment for his back for 15 
years following service, the examiner opined that the 
veteran's current back disability is not the result of falls 
during military service.  The same VA examiner reexamined the 
veteran's in October 2004, but reached the same conclusion 
that the veteran's back disability was not the result of 
falls during military service.

The veteran also submitted the opinion of a private 
physician, Dr. Bash, who provided an opinion without 
examining the veteran.  Dr. Bash after reviewing the 
veteran's service and post-service medical records, and 
conducting a phone interview with the veteran concluded that 
the veteran's current back condition is most likely due to 
his multiple in-service falls.  His reasoning for his 
conclusion was that the veteran entered service fit for duty, 
he had multiple serious in-service falls with associated 
injuries; and that the literature supports an association 
between spine injuries early in life and the development of 
advanced degenerative arthritis.  He went on that the veteran 
has low back pain of 10/10, numbness in left lower extremity 
to the level of his calf muscles according to a recent 
evaluation dated 2000; the absence of medical records 
documenting any plausible etiology for the veteran's back 
disability other than the in-service falls; and that his 
opinion is consistent with the veteran's private doctor in 
1999.

While the Board may not ignore a medical opinion, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases; rather, it is the 
Board's duty to assess the credibility and probative value of 
evidence, and, provided that it supplies an adequate 
statement of its reasons or bases, it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In this case, the Board assigns greater weight to the VA 
examiner's opinion, as the 15 year period between discharge 
from service and the veteran's first post service back 
treatment raises considerable doubt that in-service back 
injuries were other than acute and transitory.  It is noted 
the hired physician did not explain the passage of time 
between the in-service events and post service treatment.  
Likewise, the veteran's private doctor's 1999 opinion, does 
not satisfactorily explain why the veteran failed to seek 
treatment following service, and his conclusion that the 
veteran "shows symptoms related while active in service in 
the US ARMY" is confusing.  As such, the Board finds that VA 
examiner's conclusion is the most plausible and as such 
greater weight will be given to it.  As such, the evidence is 
not in equipoise, and there is no reasonable doubt to be 
resolved.  Accordingly, the veteran's claim of service 
connection for a lower back disability is denied.


II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Inguinal Hernia 

The veteran is currently assigned a 10 percent rating for his 
inguinal hernia under 38 C.F.R. § 4.114, DC 7338.  A 10 
percent rating is assigned when the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent rating is assigned when the 
inguinal hernia is small and postoperative but recurrent; 
where it is inoperable and irremediable, not well supported 
by truss; or where it is not readily reducible.  A 60 percent 
rating is assigned where the inguinal hernia is large, 
postoperative, and recurrent, and is not well supported under 
ordinary conditions and is not readily reducible, when 
considered inoperable.  

The medical evidence shows that the veteran's hernia warrants 
a 30 percent rating.  At a VA examination in October 2002, 
the examiner indicated that there was a fading scar which was 
moderately tender to palpitation, and that upon palpitation 
there was a left recurrent, inguinal hernia.  Additionally, 
the examiner found that the inguinal hernia was reducible in 
the stretcher while laying and supported by a truss, but that 
it was not reducible when the veteran was standing.  The 
hernia was noted to be operable.  

The veteran does not meet the criteria for a 60 percent 
rating as the veteran's left inguinal hernia has not been 
described by the medical evidence as being either large or 
not well supported.

Accordingly, a 30 percent rating for the veteran's inguinal 
hernia is granted.

Burns/Dermatitis

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.118, DC 7802.  When the veteran's claim was 
initiated this diagnostic code provided a 10 percent rating 
for second degree burns over an area or areas approximating 1 
square foot, which was the highest rating available under 
this code.  However, if the burns covered widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, they were to be 
separately rated and combined.  A higher rating was available 
for third degree burns; but, actual third degree residual 
involvement was required.

The rating criteria also provided a rating under 38 C.F.R. 
§ 4.118, DC 7800 for disfiguring scars of the head, face or 
neck.  A noncompensable rating was assigned when the 
disfigurement was slight; a 10 percent rating was assigned 
for moderate disfiguring; and a 30 percent rating was 
assigned for severe disfigurement, especially if it produced 
a marked and unsightly deformity of eyelids, lips, or 
auricles.

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the skin were revised 
effective August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 
2002).  The Board will consider all applicable versions of 
the rating criteria, as did the RO.  However, only the new 
criteria are to be applied as of that effective date (i.e., 
at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Under the revised 38 C.F.R. § 4.118, DC 7800, a 10 percent 
rating is assigned for disfigurement of the head, face, or 
neck with one characteristic of disfigurement.  The 8 
characteristics of disfigurement are:  1) Scar 5 or more 
inches (13 or more cm.) in length; 2) Scar at least one-
quarter inch (0.6 cm.) wide at widest part; 3)    Surface 
contour of scar elevated or depressed on palpation; 4) Scar 
adherent to underlying tissue; 5) Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); 6) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); 7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and, 8) Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

A 30 percent rating is assigned for disfigurement of the 
head, face, or neck with either visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.

Under 38 C.F.R. § 4.118, DC 7802, a 10 percent rating is 
assigned for scars, other than on the head, face, or neck, 
that are superficial and that do not cause limited motion, so 
long as the affected area or areas is 144 square inches (929 
sq. cm.) or greater.  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined.  38 C.F.R. § 4.118, DC 7802, Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).

Service medical records show that in June 1981 the veteran 
was treated for second degree burns over 15 percent of his 
body surface distributed: 8 percent to chest and flank, 4 
percent upper extremities, 1 percent face, and 2 percent 
right leg.  An additional 10 percent of the veteran's body 
surface was covered by first degree burns.  By mid-June, the 
veteran had healed without any scars and in July 1981 his 
wounds were noted to have healed well and the veteran was 
without complaints.

At a VA examination in August 1998, the veteran was observed 
to have burn scars on his left hand which were 10x10cm with 
smooth skin, as well as burn scars in the left axillary 
region which were 20x15cm with hypochromic skin, and burn 
scars on the right lumbar region which were 20x20cm with 
hypo-hyperchromic skin.  There was no underlying tissue loss, 
and the scars were not seen as cosmetically disfiguring.  No 
adhesions, depressions, or ulcerations were noted.  
Converting the measurements into inches, the total area noted 
by the examination to be affected was 121.68 square inches.

At a VA examination in May 2000, the examiner found no 
objective evidence of a scar on the left arm.  On the left 
axilla, a 10x8cm nontender scar was noted.  On the left 
forearm there was no visual evidence of a scar.  In the right 
lumber region, a 16x20cm, nontender scar was noted.  The 
examiner observed that none of the aforementioned scars were 
inflamed, swollen, or depressed; and all of the scars had a 
good vascular supply, no ulcerations, no keloid formation, no 
adherence, and no herniations.  Converting the measurements 
into inches, the total area noted by the examination to be 
affected was 61.23 square inches.

At a VA examination in September 2004, the examiner noted 
that skin located on the left axilla (scar 5.5x3 inches), 
left forearm (scar 7.5x3 inches), right flank (scar 8.5x6 
inches), right lateral thigh (scar 6.25x4 inches), and right 
cheek (scar 1.75x1 inches) were affected.  The examiner found 
that 15 percent of the veteran's entire skin was affected, 
and only 1 percent of his exposed skin was affected; and the 
examiner noted that no disfigurement was seen.  The scars 
were not found to be painful, and there was no adherence to 
the underlying tissue.  The texture of the veteran's skin was 
normal, and the scars were found to be superficial, stable, 
and not deep.  The scars also failed to cause any gross 
distortion or asymmetry of the veteran's face.  The total 
area noted by the examination to be affected was 116.75 
square inches.

While the measurements of the veteran's scarring varied 
somewhat between his three VA examinations, the Board will 
rate based on the severest findings described; and, since the 
disability is scars, the Board will assume that the scars 
were present for the entire appeal period.

The medical evidence shows that the scars stemming from the 
veteran's in-service burns are no more than slight.  While 
the rating schedule does not specifically define "slight" 
or "moderate," the veteran's scars have been described as 
not cosmetically disfiguring.  The scars have also not been 
observed to be inflamed, swollen, or depressed; and on his 
most recent VA examination only 1 percent of the veteran's 
exposed skin was found to be affected.  The veteran's scars 
have also not been found to be painful, or to adhere to the 
underlying tissue.  As such, the Board finds that the veteran 
is entitled to no more than a slight evaluation under the old 
38 C.F.R. § 4.118, DC 7800.

While the veteran has some scars associated with his burns, 
the medical treatment records and examination reports fail to 
show they cover an area sufficient to warrant a higher rating 
and there is no evidence of third degree burns.  As such, a 
higher rating is not available under the old 38 C.F.R. 
§ 4.118, DC 7801.

The veteran is also not entitled to a rating under the old 
38 C.F.R. § 4.118, DC 7802 as there is no limitation of 
function caused by his scars and the scars are not big enough 
to rate separately.  As noted above, in order to merit a 10 
percent rating for second degree burns, an affected area or 
affected areas must approximate 1 square foot or 144 square 
inches.  However, the veteran's burn scars, totaled only 
116.75 and 121.68 square inches, on the September 2004 and 
August 1998 VA examinations respectively.  

Under the revised DC 7800, the veteran is entitled to a 
separate 10 percent rating for having one characteristic of 
disfigurement, with respect to his facial scar, which was 
measured to be 1.75x1 inches on the September 2004 VA 
examination.  It is therefore wider than one-quarter of an 
inch.  However, the evidence fails to show that it has any of 
the other characteristics of disfigurement noted above, and, 
as such, a rating in excess of 10 percent is not available.  
Accordingly, a separate 10 percent rating is assigned, 
effective August 30, 2002, for the right cheek scar.  

A higher rating is unavailable under the revised DC 7802.  As 
noted, the veteran's burn scars total only 121.68 square 
inches (using the most favorable examination result) in the 
affected areas which is less than the 144 square inches 
required for a 10 percent rating.  While the veteran's 
private medical expert opined that the veteran's scars 
stemming from his in-service burns totaled an area in excess 
of 144 square inches, the Board notes that the private doctor 
never actually examined the veteran in person, but rather, 
relied on photographs of the veteran to reach his conclusion.  
The Board finds that the in-person examinations conducted by 
the VA examiners provide a more accurate measurement of the 
veteran's burn scars, and, as such, they are relied upon in 
denying a rating under DC 7802.

The veteran's representative asserted that the veteran's burn 
related skin disorder should be rated under the criteria for 
dermatitis.

Under 38 C.F.R. § 4.118, DC 7806 for either dermatitis or 
eczema; a 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

While the veteran uses hydrocortisone cream one percent twice 
per day, hydrocortisone cream is not a systemic therapy, and 
as such is not sufficient to warrant a higher rating.  

The veteran has complained that his burn scars are itchy and 
painful.  In support of his contentions, he submitted a 
private medical opinion from a doctor who is a professor of 
radiology and nuclear medicine.  The doctor, after reviewing 
the veteran's service medical records, post service medical 
records, and interviewing the veteran over the phone, opined 
that the veteran has scars from his in-service burn injury 
that cover an extensive area of his skin totalling in excess 
of 144 square inches, and that the pain syndrome he 
demonstrates more closely resembles the symptoms of 
dermatitis as these scars are a form of burn induced 
dermatitis.

While the Board does not dispute that the veteran may have 
some type of skin condition, such as dermatitis, as a result 
of his burns, in order to merit a rating in excess of 10 
percent, 20 to 40 percent of the veteran's entire body or 20 
to 40 percent of his exposed areas must be affected.

At a VA examination of the veteran's skin in 2004, the 
examiner noted that 15 percent of the veteran's entire skin 
was affected, and less than 1 percent of his exposed skin was 
affected; and when the veteran was initially burned, only 15 
percent of his body contained second degree burns.  As such, 
the Board finds that the evidence of record fails to show 
that a sufficient area of the veteran's skin is affected to 
warrant a rating in excess of 10 percent. 

While the Board may not ignore a medical opinion, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases; rather, it is the 
Board's duty to assess the credibility and probative value of 
evidence, and, provided that it supplies an adequate 
statement of its reasons or bases, it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, 
the veteran's doctor never physically examined the veteran.  
Instead, he appears merely to have conducted a phone 
interview with the veteran and reviewed the records from 
various examinations and treatments.  While this may have 
been sufficient to diagnose the veteran with dermatitis, the 
Board finds that the VA examiners' full, in-person 
examinations of the veteran are more probative to the 
determination of the extent of the veteran's affected areas.  
The Board acknowledges the veteran's opinion that the VA 
examiner did not fully examine all of his burn areas, but a 
review of the VA examination report yields no indication that 
the examination was insufficient for rating purposes.

Accordingly, the Board finds that the veteran is not entitled 
to a rating in excess of 10 percent for dermatitis, as less 
than 20 percent of his total skin is affected, and less than 
20 percent of his exposed skin is affected.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in July 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in July 2004 was not given prior to 
the first adjudication of the claim, it was given prior to a 
subsequent adjudication (in a November 2004 supplemental 
statement of the case).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Numerous VA treatment records have been obtained, and private 
medical records have been obtained and translated.  The 
veteran has also been provided with numerous VA examinations 
(the reports of which have been associated with the claims 
file).  Additionally, the veteran was provided with a hearing 
before a local hearing officer, and was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Service connection for PTSD is granted.

Service connection for a lower back disability is denied.

A rating of 30 percent for a left inguinal hernia is granted

A rating in excess of 10 percent for second degree burn scars 
of the left axilla, left forearm, right flank, and right 
lateral thigh is denied.

A 10 percent rating for a facial scar with one characteristic 
of disfigurement is granted, effective August 30, 2002.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


